DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the method of organizing human activity via commercial interaction (e.g. carrying out a wagering game) in order to determine a financial obligation without significantly more and can be carried out as a mental process since the claims are directed merely to rules on how to carry out the game based on information provided without significantly more.  As per step 1 examiner recognizes that claims 1-11 and 17-20 are directed to a gaming device and non-transitory medium.  As per claims 12-16 examiner recognizes the claims are directed to a method of operating a game but without sufficient recitation of machine elements for carrying out the claims within the body of the claims since the preamble is not always limiting and therefore can be interpreted as merely an abstract idea.  Examiner recommends applicant include a controller or processor performing the method steps within the body of the claims.  As per step 2A the claim(s) recite(s) “(i) a first set of reel strips, each reel strip of the first set of reel strips comprising configurable symbols and non-configurable symbols, (ii) a second set of reel strips each comprising non-configurable symbols and at least one configurable symbol, and (iii) instructions which, when executed by the processor, cause the processor to: assign, in each game instance, a prize to at least each configurable symbol selected for display; initiate a plurality of feature game instances responsive to a feature trigger condition being met in a base game instance, wherein the feature trigger 
As per step 2B the hardware elements are commonly found in the gaming art related to electronic slot machines or wagering terminals and therefore are no more than a generic recitation of computer hardware elements and therefore does not provide a practical application that amounts to more than the identified abstract idea.  This includes the recitation of memory and random number generators which are generically found in electronic gaming machine including the elements of accepting wagers for the purpose of presenting and payout for the results.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claims 1-8, 11-14, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda (US Pub. No. 2013/0072286 A1) in view of Davis et al. (US Pub. No. 2018/0286183 A1 hereinafter referred to as Davis).
As per claims 1, 11, and 17, Suda teaches a gaming device, method, and non-transitory computer-readable medium (abstract and Fig. 1) comprising: a display (Fig. 1, item 14); a processor (Fig. 2, item 51); and a memory (Fig. 2, items 55 and 59) storing (i) a first set of reel strips, each reel strip of the first set of reel strips comprising predetermined symbols and non-configurable symbols (Figs. 6-9D and paragraphs [0007] and [0040]-[0042] includes a first instance with a first plurality of reels and corresponding reel strips wherein a predetermined symbol, such as “A”, included in the outcome of non-predetermined symbol causes the generation of a new instance with a second set of reels and corresponding reel strips), (ii) a second set of reel strips each comprising non-configurable symbols and at least one configurable symbol (Figs. 6-9D and paragraphs [0007] and [0040]-[0042] includes a first instance with a first plurality of reels and corresponding reel strips wherein a predetermined symbol, such as “A”, included in the outcome of non-predetermined symbol causes the generation of a new instance with a second set of reels and corresponding reel strips), and (iii) instructions which, when executed by the processor, cause the processor to: conduct at least one game instance by: determining whether a first activation condition is met, wherein the first activation condition comprises reaching a first threshold number of predetermined symbols in an active game window, responsive to the first activation condition being met, activating another game window comprising a plurality of columns of symbol positions (Figs. 6-9D and paragraphs [0055]-[0057] an instance of the game is spilt creating both 
	As per claims 2 and 14, Suda teaches a gaming device or method wherein when executed by the processor, the instructions cause the processor to: conduct a base game instance by: controlling the display to display the first game window comprising a plurality of columns of symbol positions, wherein each reel strip of the first set of reel strips corresponds to a respective one of the plurality of columns of symbol positions of the first game window, randomly selecting, based on an outcome of a random number generator, a plurality of selected symbols from each of the first set of reel strips, controlling the display to display the selected symbols in the plurality of columns of symbol positions, evaluating the selected symbols for winning combinations, and evaluating the selected symbols to determine whether a feature trigger condition is met, wherein the feature trigger condition comprises selection of the defined minimum number of configurable symbols among the selected symbols (Figs. 6-9D and paragraphs [0007] and [0040]-[0042] includes a first instance with a first plurality of reels and corresponding reel strips wherein a predetermined symbol, such as “A”, included in the outcome of non-predetermined symbol causes the generation of a new instance).
	As per claims 3 and 12-13, Suda does not teach a gaming device or method wherein conducting at least one feature game instance includes: determining whether a second activation condition is met, wherein the second activation condition comprises reaching a second threshold number of configurable symbols in an active game window; and responsive to the second activation condition being met, activating another game window comprising another plurality of columns of symbol positions.  However, 
	As per claim 4, Suda does not specifically teach a gaming device wherein conducting at least one feature game instance includes: determining whether a third activation condition is met, wherein the third activation condition comprises reaching a third threshold number of configurable symbols in an active game window; and responsive to the third activation condition being met, activating another game window comprising another plurality of columns of symbol positions.  However, Suda teaches a triggering event in an instance of game which causes a generation of a new additional set of reels (Figs. 6-9D and paragraphs [0007] and [0040]-[0042] includes a first instance with a first plurality of reels and corresponding reel strips wherein a predetermined symbol, such as “A”, included in the outcome of non-predetermined symbol causes the generation of a new instance) wherein separate instances can generate additional features (paragraph [0063]) including a plurality of instances beyond two being 
As per claim 5, Suda teaches a gaming device wherein conducting at least one game instance includes: activating a second game window for a first game instance responsive to the first activation condition being met when the plurality of game instances are initiated (Figs. 6-8).  Suda does not specifically teach the first instance is a feature game.  However, Davis teaches a slot game (abstract) comprising configurable symbols (Fig. 17, item 122A and paragraph [0080]) wherein upon the occurrence of a predetermined number of configurable symbols (paragraph [0081]) a feature game instance is carried out wherein configurable symbols are locked for subsequent activations (Figs. 17-20 and paragraphs [0086] and [0097]-[0099]) and configurable symbols are modified based on random determination (paragraphs [0089]-[0090]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Suda with Davis, since Suda is modifiable 
	As per claim 6, Suda teaches a gaming device wherein when executed by the processor, the instructions cause the processor to: prior to conducting the base game instance, selecting between a first variant of the first reel strips which results in the game being initiated with the first game window active, and a second variant of the first reel strips which results in the game being initiated with a plurality of active game windows (Figs. 6-10C teaches different embodiments wherein a plurality of instances are created versus one).  Suda does not specifically teach the first instance is a feature game.  However, Davis teaches a slot game (abstract) comprising configurable symbols (Fig. 17, item 122A and paragraph [0080]) wherein upon the occurrence of a predetermined number of configurable symbols (paragraph [0081]) a feature game instance is carried out wherein configurable symbols are locked for subsequent activations (Figs. 17-20 and paragraphs [0086] and [0097]-[0099]) and configurable symbols are modified based on random determination (paragraphs [0089]-[0090]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Suda with Davis, since Suda is modifiable to include free games, or feature game instances, which are a well-known bonus features that excites players and encourages them to play the base game in order to earn a plurality of instances while maintaining positive outcomes in previous instances which allows the player to see their prize potential grow and therefore increases their excitement.
	As per claims 7 and 18, Suda does not teach a gaming device or medium wherein when executed by the processor, the instructions cause the processor to set the number of feature game instances to an initial number and to reset the number of feature game instances to the initial number if one or more additional configurable symbols are selected for an active game window.  However, Davis 
	As per claim 8, Suda does not teach a gaming device wherein the initial number is three game instances.  However, Davis teaches a gaming device (abstract) wherein the number of instances of free games is set based on outcomes in the game (paragraph [0094]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Suda with Davis, since Suda is modifiable to include free games, or feature game instances, which are a well-known bonus features that excites players and encourages them to play the base game in order to earn a plurality of instances while maintaining positive outcomes in previous instances which allows the player to see their prize potential grow and therefore increases their excitement.  As per the specific number of instances of free games this is an obvious design choice set by the operator based on how many initial free games they want to offer players as a base amount when the player earns a feature game.
Claims 9-10, 15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suda (US Pub. No. 2013/0072286 A1) and Davis et al. (US Pub. No. 2018/0286183 A1 hereinafter referred to as Davis) in view of Fujisawa et al. (US Pub. No. 2017/0200345 A1 hereinafter referred to as Fujisawa).
	As per claims 9 and 15, Suda does not teach a gaming device or method wherein when executed by the processor, the instructions cause the processor to: assign reel strips of the plurality of second reel strips to the respective symbol positions using a random process.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Suda with Davis and Fujisawa, since Suda is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play.
	As per claims 10 and 16, Suda does not teach a gaming device or method wherein the random process includes: randomly assigning, using a random number generator, at least one reel strip from a first subset of the second reel strips to a respective symbol position of each active window, and randomly assigning, using a random number generator, reel strips from a second subset of the second reel strips to any remaining symbol positions of each active window, wherein the first subset of second reel strips are configured to have a lower probability of a configurable symbol being selected by the processor than the second subset of second reel strips.  However, Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Suda with Davis and Fujisawa, since Suda is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play.
	As per claim 19, Suda does not teach a medium wherein: the trigger condition is a feature trigger condition that triggers a feature game; and the instructions cause the at least one processor to, prior to conducting the base game instance, configure the first reel strips by selecting between a first variant of the first reel strips which results in the feature game being initiated with the plurality of active game windows and a second variant of the first reel strips which results in the initiation of an alternative feature game.  However, Suda does teach different instances producing different features then a base instance (paragraph [0063]) and Fujisawa teaches a gaming device comprising a slot game (abstract) wherein reel sets are randomly, via a weight table (Fig. 1, 11, and 13 and paragraph [0063]), configured with different weights and probabilities during play of the game (abstract and Fig. 11).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Suda with Davis and Fujisawa, since Suda is modifiable to include additional random configuration of the reel sets thereby further varying game play from one game to another thereby insuring that players are provided a more unique experience during each play.
	As per claim 20, Suda does not teach a medium wherein the instructions cause the at least one processor to: initiate, responsive to the feature trigger condition being met in the base game instance using the second variant of the first reel strips, a plurality of feature game instances, wherein when the plurality of feature game instances are initiated, the first game window is active and the configurable symbols that met the feature trigger condition are held in their respective positions from the base game instance; conduct at least one feature game instance by: determining whether an activation condition is met, responsive to an activation condition being met, activating another game window comprising another plurality of columns of symbol positions, selecting a symbol for each symbol position of each active window not occupied by a held configurable symbol from a reel strip of the plurality of second reel strips assigned to the respective symbol position, and holding any configurable symbols in place for each subsequent feature game instance; and perform a pay evaluation at the conclusion of the feature game instances based on the prizes assigned to configurable symbols in each active game window.  However, Suda teaches a triggering event in an instance of game which causes a generation of a new additional set of reels (Figs. 6-9D and paragraphs [0007] and [0040]-[0042] includes a first instance with a first plurality of reels and corresponding reel strips wherein a predetermined symbol, such as “A”, included in the outcome of non-predetermined symbol causes the generation of a new instance) wherein separate instances can generate additional features (paragraph [0063]) including a plurality of instances beyond two being carried out (Figs. 9A-10c) and Davis teaches a slot game (abstract) comprising configurable symbols (Fig. 17, item 122A and paragraph [0080]) wherein upon the occurrence of a predetermined number of configurable symbols (paragraph [0081]) a feature game instance is carried out wherein configurable symbols are locked for a plurality of subsequent activations (Figs. 17-20 and paragraphs [0086] and [0097]-[0099]) and configurable symbols are modified based on random determination (paragraphs [0089]-[0090]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Suda with Davis and Fujisawa, since Suda is modifiable to include free games, or feature game instances, which are a well-known bonus features that excites players and encourages them to play the base game in order to earn a plurality of instances while maintaining positive outcomes in previous instances which allows the player to see their prize potential grow and therefore increases their excitement and to additional allow multiple instances to award further features, including the main feature of the additional reel sets, which allows for a player to perceive they have outcomes which are more desirable via generating even more instances thereby seeming to increase the odds of higher payouts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiraishi (US Pat. No. 10,360,753 B2) teaches a gaming machine comprising a slot game wherein predetermined symbols in outcomes in a first instance set of reels is transferred to a second set until a predetermined number of instances is reached and then a random determination occurs to fill in the other positions.
Anderson et al. (US Pub. No. 2011/0105218 A1) teaches a gaming machine comprising a slot game wherein multiple instances of a game are carried out concurrently wherein symbols of a predetermined type are copied between instances.
Cannon et al. (US Pub. No. 2013/0337899 A1) teaches a slot game comprising a plurality of games in a plurality of windows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        1/24/2022